ICJ_078_MaritimeDelimitation-GreenlandJanMayen_DNK_NOR_1993-06-14_JUD_01_ME_01_EN.txt. 83

DECLARATION OF VICE-PRESIDENT ODA

My view, as appears in my separate opinion, is that the Danish Applica-
tion was misconceived and that the case should have been dismissed. As
this view did not prevail, the Court has taken a decision on the substance
of the case, drawing a particular line of delimitation the choice of which
does not appear to me to be founded on any justifiable reasoning. Consid-
ering, however, that the line in question does lie within the infinite range
of those possibilities which could have been selected by the Parties if they
had reached agreement, I have decided that it is proper for me to vote with
the majority despite my difference of opinion on several points.

(Signed) Shigeru Opa.

49
